NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CLIFFORD BRENT THOMAS,                          No. 19-16322

                Plaintiff-Appellant,            D.C. No. 2:16-cv-02784-JAM-EFB

 v.
                                                MEMORANDUM*
K. KAUR; LADAN HASHEMI,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Eastern District of California
                    John A. Mendez, District Judge, Presiding

                             Submitted June 2, 2020**

Before:      LEAVY, PAEZ, and BENNETT, Circuit Judges.

      California state prisoner Clifford Brent Thomas appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2004). We affirm.

      The district court properly granted summary judgment because Thomas

failed to raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent to his suspected seizure disorder. See id. at 1057-60 (a

prison official is deliberately indifferent only if he or she knows of and disregards

an excessive risk to inmate health; a difference of opinion concerning the course of

treatment does not amount to deliberate indifference); Leer v. Murphy, 844 F.2d

628, 633 (9th Cir. 1988) (“The inquiry into causation [under § 1983] must be

individualized and focus on the duties and responsibilities of each individual

defendant whose acts or omissions are alleged to have caused a constitutional

deprivation.”).

      We do not consider documents not presented to the district court. See

United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990).

      AFFIRMED.




                                          2
                                                                                 19-16322